Citation Nr: 0326356	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  97-23 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the left knee.

2.  Entitlement to service connection for osteoarthritis of 
the left elbow.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine with left leg radiculopathy.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1956 and from April 1957 to March 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  The May 1997 rating decision held that 
the veteran had failed to submit new and material evidence in 
order to reopen his claims for service connection.

In February 1999, the Board confirmed the denial of the 
issues on appeal and the veteran filed an appeal with the 
U.S. Court of Appeals for Veterans Claims (Court).  The 
Court, in a Memorandum Decision dated in August 1999, vacated 
and remanded the February 1999 Board decision due to a lack 
of adequate reasons and bases.  

In August 2000, the Board found that the veteran had 
submitted new and material evidence in support of his claims, 
but denied the claims of entitlement to service connection as 
not well grounded.  The Court, in a Memorandum Decision dated 
in October 2000, vacated that part of the Board decision that 
denied service connection for disabilities of the left knee, 
left elbow, and lumbar spine, and remanded the August 2000 
Board decision in order for the Board to consider additional 
evidence.

In May 2001, the Board remanded the case to the RO for 
additional development and readjudication in compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA).  That 
development has been completed and the matter is now ready 
for further appellate review.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Competent medical evidence relates the veteran's 
osteoarthritis of the left knee to his period of active 
service.

3.  Competent medical evidence relates the veteran's 
osteoarthritis of the left elbow to his period of active 
service.

4.  Competent medical evidence relates the veteran's 
degenerative disc disease of the lumbar spine with left leg 
radiculopathy to his period of active service.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the left knee was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 3.303, 3.304 (2002).

2.  Osteoarthritis of the left elbow was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 3.303, 3.304 (2002).

3.  Degenerative disc disease of the lumbar spine with left 
leg radiculopathy was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 3.304 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the present case, the veteran was informed of the 
evidence needed to substantiate his claims by means of the 
May 1997 rating decision, the July 1997 Statement of the 
Case, the May and August 2003 Supplemental Statements of the 
Case, and several letters from the RO.

In the rating decisions, Statement of the Case, and 
Supplemental Statements of the Case, the veteran was informed 
of the basis for the denial of his claims, of the type of 
evidence that he needed to submit to substantiate his claims, 
and of all regulations pertinent to his claims.  In addition, 
the RO specifically advised the veteran of the provisions of 
the VCAA in letters dated September 2001, May 2002, and July 
2003.  Further, the July 2003 letter specifically addressed 
which evidence and information was the responsibility of the 
veteran, and which evidence would be obtained by the RO.  
Finally, the May 2001 Board remand also informed the veteran 
of the requirements of the VCAA.  Therefore, the Board finds 
that these various documents and letters provided to the 
veteran satisfy the notice requirements of 38 U.S.C.A. § 5103 
of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
considered the veteran's service medical records, numerous 
private medical records, and VA treatment records.  The RO 
also afforded the veteran a VA examination.  The veteran did 
not request a personal hearing and, in March 2001, he wrote 
that he had no further evidence to submit.  Accordingly, the 
Board finds that the RO has fulfilled its duty to assist the 
veteran and that no further action is necessary to comply 
with the VCAA.

The veteran contends that he currently suffers from arthritis 
as a result of his period of active service.  In a statement 
submitted to the RO in June 1997, the veteran claimed that 
his arthritis was due to being exposed to extremely cold 
weather during active service.  In the alternative, he 
believed that the arthritis may be due to being "bounced 
around" while performing training exercises aboard ship.

In August 1997, the veteran stated that he recently 
remembered that he sustained an injury in service.  He 
claimed that, while climbing down the ropes from a ship, he 
fell on his side in 1954.  This injury required no medical 
attention.  Subsequently, the veteran informed his physicians 
that he had injured the left side of his body.  He claimed 
that he fell from a ship and specifically injured his left 
arm, left leg, and back.  However, the service medical 
records contain no complaints, findings, or diagnoses related 
to arthritis or to an injury sustained by falling.

In support of his claim, the veteran submitted a lay 
statement in April 1971 from a fellow Marine who stated that 
the veteran complained of arthritis after returning from 
Alaska in 1956.  However, the veteran submitted no medical 
evidence until 1996, more than 40 years following his alleged 
in-service injury.  A May 1996 report from John W. Collins, 
M.D., shows that the veteran sustained a recent injury of his 
left elbow and that an x-ray revealed osteoarthritis of the 
elbow.  An August 1996 report from Dr. Collins diagnosed the 
veteran with osteoarthritis of the left knee and left elbow, 
as well as mild lumbar radiculopathy of the left leg.

Radiology reports dated February 1997 from Trinity Lutheran 
Hospital show degenerative disc disease of the lumbar spine 
and early degenerative changes of the left elbow, and an 
essentially normal left knee.  An accompanying report from 
Jacqueline Dean, M.D., found that the veteran likely had 
osteoarthritis of the spine, left elbow, and left knee.  She 
stated that "degenerative arthritis takes many years before 
radiographic abnormalities are seen, and could possibly 
relate to his duty in service but we have no prior films 
within one year of discharge for comparison, therefore the 
presence of any arthritis at that time is almost impossible 
to prove."

In a July 1999 report, Mark S. Box, M.D., stated that the 
veteran had a 40 year history of arthralgias involving the 
left side of the body and an injury to the left side during 
the Korean War.  The veteran complained of problems with his 
shoulder, elbow, knee, foot, and hands.  He had sustained a 
fracture of the left elbow the previous year.  Physical 
examination found osteoarthritic changes of the hands, 
discomfort with motion of the shoulders, normal range of 
motion of the knees with some crepitance, and slightly 
decreased range of motion of the left elbow, consistent with 
previous fracture.  The veteran was assessed with 
arthralgias; predominantly osteoarthritis.  Dr. Box believed 
that the symptoms on the left side were more severe due to 
the previous elbow fracture and the previous injury that 
occurred 40 years ago.

In an August 1999 letter, Thomas E. Scott, M.D., wrote that 
the veteran fell from a ship in 1954 and injured his left 
leg, left arm, and back.  He now had chronic pain of the left 
side and lumbar spine.  Physical examination found 
osteoarthritis of the hands, knees, and cervical spine, and 
trigger points of the left side including the scapula, 
trapezius, elbow, and hip.  The x-rays of the knees were 
fairly symmetric but did appear more prominent on the left.  
Dr. Scott opined that most of the veteran's pain was due to 
the injury he sustained in 1954.  The veteran had a 
combination of osteoarthritis, lumbar disc disease, and 
myofascial pain, and it was likely that the previous trauma 
predisposed him to the current musculoskeletal pain syndrome.  

The veteran was seen again by Dr. Box in April 2001.  At that 
time, his main complaint was arthritis of his hands.  The 
veteran was assessed with inflammatory polyarthritis.  Dr. 
Box commented that the veteran now had symptoms and findings 
suggestive of rheumatoid arthritis.  He was followed through 
May 2003 for sero-negative rheumatoid arthritis.

In a statement submitted in November 2001, the veteran wrote 
that he fell from a ship to a landing craft in 1954 at 
Oceanside, California.  He fell 5 to 6 feet, landed on his 
left side on a steel deck, and was stunned for a few seconds.  
VA treatment records through April 2003 show that the veteran 
was followed for various diagnoses including osteoarthritis 
and rheumatoid arthritis.

At a March 2003 VA examination, the veteran reported that he 
fell four to five feet during a practice landing from a ship.  
He stated that he injured the left side of his body but that 
there were no medical records of the incident and no 
eyewitnesses.  He had progressive problems on the left side 
throughout his life.  The examiner reviewed the medical 
records and noted that the veteran had been diagnosed with 
osteoarthritis with degenerative disc disease and myofascial 
pain.  The veteran complained of multiple joint pain, 
especially the left shoulder blade, wrist, elbow, hand, knee, 
ankle, and hip.  

The examiner performed a physical examination and diagnosed 
the veteran with osteoarthritis of the left scapula, left 
elbow, left wrist, left hand, left hip, left knee, and left 
ankle; degenerative disc disease; and myofascial pain.  The 
associated x-ray reports generally confirmed the examiner's 
diagnoses.  The examiner opined that, based upon physical 
examination, the veteran's history, and medical records, it 
was at least as likely as not that the veteran's current 
diagnoses were related to the injuries sustained in service.  
Although the veteran had some arthritis on the right side, it 
was much more significant on the left.  The examiner stated 
that it was well known that osteoarthritis could develop many 
years after trauma.  

Based upon the above facts, the Board finds that the evidence 
is, at the least, in relative equipoise; therefore, service 
connection for the veteran's arthritis is granted.  Under 38 
U.S.C.A. § 5107(b), the benefit of the doubt rule must be 
applied to a claim when the evidence submitted in support of 
the claim is in relative equipoise.  The evidence is in 
relative equipoise when there is an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  

The Board acknowledges that the record contains no 
corroborating evidence of the accident that the veteran 
claims he sustained during active service.  However, based 
upon the veteran's description of that accident, the private 
and VA medical examiners have opined that such an injury 
would likely lead to arthritis years later.  The Board 
accepts as credible the veteran's contentions and, therefore, 
an award of service connection is warranted because the 
record contains competent medical evidence relating the 
veteran's current disabilities to the incident of active 
service.  The appeal is granted.


ORDER

Service connection for osteoarthritis of the left knee is 
granted.

Service connection for osteoarthritis of the left elbow is 
granted.

Service connection for degenerative disc disease of the 
lumbar spine with left leg radiculopathy is granted.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



 

